Citation Nr: 0107560	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
secondary to service-connected postoperative residuals of a 
right knee injury.

2.  Entitlement to service connection for a left knee 
disorder, secondary to service-connected postoperative 
residuals of a right knee injury.

3.  Entitlement to an increased rating for postoperative 
residuals, right knee injury, currently evaluated as 10 
percent disabling, to include restoration of the previously 
assigned 30 percent rating.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.  He has been represented throughout his 
appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Winston-Salem Regional Office (RO).  By a rating action in 
July 1997, the RO denied the veteran's claim for a rating in 
excess of 10 percent for postoperative residuals of a right 
knee injury; the 10 percent rating had been in effect since 
1975.  A notice of disagreement (NOD) as to that decision was 
received in October 1997.  The RO, by a rating action in July 
1998, increased the evaluation for the right knee disorder 
from 10 percent to 30 percent, effective in January 1997.  A 
VA compensation examination was conducted in March 1999.  By 
a rating action in June 1999, the RO proposed to reduce the 
rating for the right knee disorder from 30 percent to 20 
percent.  The reduction was implemented by a rating action in 
September 1999.  

By a rating action in August 1999, the RO denied the 
veteran's claim of entitlement to service connection for back 
and left knee disorders, both claimed as secondary to his 
service-connected right knee disorder.  An NOD as to that 
determination was received in August 1999.  A statement of 
the case (SOC) addressing the claim for an increased rating 
was issued in September 1999, and a substantive appeal was 
received in October 1999.  An SOC pertaining to the secondary 
service connection claims was issued in December 1999.  
However, the record indicates that the veteran did not 
receive that SOC; another SOC regarding the service 
connection claims was mailed out in May 2000, and a 
substantive appeal was received in July 2000.  The appeal was 
received at the Board in October 2000.  

In October 2000, the veteran appeared with his representative 
at the Winston-Salem RO for a videoconference hearing before 
the undersigned Member of the Board, sitting in Washington, 
D.C.  A transcript of the hearing is of record.  


REMAND

I.  Entitlement to an increased rating for the right knee, to 
include
restoration of the previously assigned rating

The veteran contends that his service-connected postoperative 
residuals of a right knee injury are more disabling than 
currently evaluated, and warrant a rating in excess of 
percent.  He also disagrees with the reduction in rating by 
10 percent, based upon a finding that the right knee had 
improved.  Rather, the veteran argues that medical evidence 
of record clearly indicates that his right knee has not and 
will not improve; he notes that doctors have indicated the 
right knee will only get worse, and will eventually require a 
total knee replacement.  He also asserts that the March 1999 
VA examination, upon which the reduction of his rating was 
based, was inadequate to determine the current degree of 
severity of the right knee disorder.  

At the October 2000 videoconference hearing before the 
undersigned, the veteran testified that he experiences 
constant pain in the right knee.  He indicated that he 
experienced giving way of the right knee, and had great 
difficulty keeping himself from falling.  He stated that he 
was unable to bend the knees.  He related that, during his 
recent VA examination, while he was able to move his knee, he 
had a tremendous amount of pain; he stated that the examiner 
basically just talked about the knee.  The veteran testified 
that his doctors have told him that his right knee is not 
going to get any better; rather, he said the strong opinion 
was that the knee was getting worse.  The veteran reported 
that he worked as a production clerk, which is a sitting 
position; nonetheless, he explained that he was unable to 
work for any prolonged period of time.  He indicated that 
endurance and strength in the right knee was very limited.  
He reported that he was currently receiving treatment at the 
VA hospital as well as from his private physician, Dr. 
Gerber.  The veteran also reported that he had had to give up 
exercising because of the pain in his right knee.  He also 
testified that shifting his weight over the years from his 
right knee has caused him to develop problems in his left 
knee and his back.  

Upon reviewing the evidentiary record, the Board notes that 
the March 1999 VA examination reported that the right knee 
was nontender to palpation.  Range of motion was from 0 to 
110 degrees.  There was slight medial instability, with none 
laterally, posteriorly, or anteriorly.  Subsequently, a VA 
progress note dated in May 1999 reported findings of medial 
pain in the right knee; the veteran was also reported to have 
tenderness in the medial joint line, and crepitus with range 
of motion.  X-ray study of the knees revealed bilateral 
degenerative joint disease, with loose bodies in the right 
knee in the medial compartment joint space.  It was advised 
that the veteran consider a knee replacement, and arthroscopy 
of the right knee for lose bodies.  In addition, a private 
treatment report was received in September 2000, which states 
that the veteran's right knee is only getting worse.

The veteran is entitled to a new VA examination where there 
is evidence that the disorder has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet.App. 400 (1997); 
Caffrey v. Brown, 6 Vet.App. 377 (1994).  

In addition, while the veteran has consistently complained of 
pain and aching in the right knee, the March 1999 VA 
examination did not indicate the extent of functional loss 
due to the reported pain.  The RO should afford the veteran a 
new medical examination, which will specifically take into 
consideration the factors cited in 38 C.F.R. §§ 4.40 and 
4.45, in light of all of the medical evidence of record.  
Where medical reports do not contain sufficient detail, the 
report must be returned for evaluation purposes.  38 C.F.R. 
§ 4.2.  Here, it is unclear whether the RO adequately 
considered the applicability of 38 C.F.R. § 4.40 regarding 
functional loss due to pain, and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v. Brown, 8 Vet.App. 202 (1995); see 
also Lichtenfels v. Derwinski, 1 Vet.App. 484 (1991).  

Although the provisions of 38 C.F.R. §§ 4.40 and 4.45 have no 
bearing in assessing the severity of a disability under 
Diagnostic Code 5257, per Johnson v. Brown, 9 Vet.App. 7, 11 
(1996), they are relevant in determining whether there is 
loss of range of motion.  Further, 38 C.F.R. § 4.59, which 
addresses the evaluation of arthritis, recognizes that 
painful motion is an important factor of disability, entitled 
to at least the minimum applicable evaluation.  An evaluation 
of any limitation of motion present, therefore, requires 
consideration of the concerns addressed in the judicial 
precedent in DeLuca.  

With respect to the veteran's claim for restoration of his 
rating for his right knee, the Board notes that the RO has 
not issued a statement of the case or otherwise advised the 
veteran of the governing laws and regulations pertaining to 
rating reductions.  Since the 30 percent evaluation for the 
right knee disorder was not in effect for five or more years, 
this case is not subject to the requirements set forth at 38 
C.F.R. § 3.344(a) and (b).  See Brown v. Brown, 5 Vet.App. 
413 (1993); 38 C.F.R. § 3.344(c).  In the instant appeal, the 
effective date of the 30 percent evaluation was in January 
1997, and the effective date of the actual reduction was in 
December 1999, a period less than five years.  

However, the United States Court of Appeals for Veterans 
Claims has held that several general regulations are 
applicable to all rating reduction cases, regardless of 
whether the rating at issue has been in effect for five or 
more years.  The Court has stated that certain regulations 
"[i]mpose a clear requirement that VA rating reductions, as 
with all VA rating decisions, be based upon review of the 
entire history of the veteran's disability."  Brown, supra, 
5 Vet.App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2 (1995) 
(now 38 C.F.R. §§ 4.1, 4.2 (2000)).  A rating reduction case 
requires ascertaining, "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet.App. at 421.  So, while there 
is no question that a disability rating may be reduced, it 
must be determined, in any rating reduction case, not only 
that an improvement in a disability has actually occurred, 
but also that the improvement reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.; see also 38 C.F.R. § 3.344(c).  

In addition, although the examiner who conducted the May 1999 
VA examination noted the veteran's pertinent medical history, 
and current findings, he did not express an opinion as to 
whether the right knee disorder had materially improved and, 
if so, whether such improvement would be maintained under the 
ordinary conditions of his life.  See 38 C.F.R. § 3.344(a) 
(explaining that, even though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.).  See also Ardison v. Brown, 6 
Vet.App. 405, 407 (1994) and Abernathy v. Principi, 
3 Vet.App. 461, 464 (1992).  Consequently, the Board 
concludes that the appeal for restoration of a 30 percent 
rating should also be remanded, for an examination that 
provides the requisite information.  

II.  Entitlement to service connection for left knee and low 
back disorders, secondary to postoperative residuals of a 
right knee injury

At his personal hearing, the veteran contended that he has 
developed back and left knee disorders secondary to his 
service-connected right knee disorder.  He also maintained 
that his left knee and back have suffered a substantial 
amount of deterioration due to the need for him to shift his 
body weight off his right knee.  

In this regard, the regulations provide that service 
connection may be granted for a "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury . . . ."  38 C.F.R. § 3.310(a) (2000); 
Harder v. Brown, 5 Vet.App. 183, 187-89 (1993).  That 
regulation has been interpreted to permit service connection 
the degree of aggravation to a non-service-connected disorder 
which is proximately due to or the result of a service-
connected disorder.  See Allen v. Brown, 7 Vet.App. 439, 448 
(1995).  In Allen, The Court held that, when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.  

Significantly, of record is a private medical statement from 
James Kelly, M.D., dated in December 1998, indicating that he 
had been following the veteran since 1991 for several 
disabilities, including arthritis in the knee.  Dr. Kelly 
reported that the veteran was injured while playing football 
in the military; he indicated that the veteran now suffers 
with pain in the left knee and back.  On examination, it was 
noted that the veteran walked with an obvious limp due to 
pain in the knees.  He had crepitus in both knees, with 
tenderness over the medial aspect of the right knee.  
Straight leg raising was to 40 degrees, bilaterally.  There 
was mild tenderness in the lumbar spine, with pain on bending 
at the waist to 90 degrees.  He had obvious discomfort from 
supine to sitting.  Dr. Kelly stated that they needed to 
address the arthritis in both knees, which he felt was 
related to military service.  

In light of the private medical opinion suggesting a 
relationship between the veteran's service-connected right 
knee disorder and his left knee and back disorders, and the 
Allen decision, cited above, the Board finds that a well-
reasoned, well-supported medical opinion as to whether it is 
at least as likely as not that the veteran's left knee and/or 
back disorder (s) was (were) caused or aggravated his right 
knee disorder would be extremely helpful in resolving the 
issue on appeal.  

In light of the foregoing, and in keeping with VA's duty to 
assist the veteran in the development of facts pertaining to 
his claim, 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (2000), the Board finds that further 
development is in order, prior to final appellate disposition 
of this case.  

The Board further notes that very recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases.  The United States Congress 
has recently passed, and the President has signed into law, 
legislation which, in pertinent part, modified and clarified 
VA's duty to assist a claimant in evidentiary development.  
See the Veterans Claims Assistance Act of 2000, Public Law 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  We are confident 
that, on remand, the RO will satisfy the obligations imposed 
by the new law.  

In view of the foregoing, the Board hereby REMANDS this case 
to the RO for the following action: 

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA or 
private, who have evaluated or treated him 
for symptoms related to his service-connected 
right knee disorder, as well his claimed left 
knee and back disorders, particularly the 
records of treatment afforded to the veteran 
by Drs. James Kelly and Dixon W. Gerber.  
After securing any necessary releases, the RO 
should attempt to obtain any such private 
treatment records, and any additional VA 
medical records, not already on file, which 
may exist and incorporate them into the 
claims folder.  If private treatment is 
reported and those records are not obtained, 
the veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an opportunity 
to obtain the records.  38 C.F.R. § 3.159(c).  

2.  The veteran should then be afforded a VA 
orthopedic examination, to determine the 
nature and severity of his right knee, left 
knee, and low back disorders.  The veteran's 
claims folder, to include a copy of this 
Remand, should be made available to the 
examiner for review in conjunction with the 
examination. 

a.  All current tests/studies deemed 
necessary by the examiner (to include 
range of motion studies, expressed in 
degrees) should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should also render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the right knee.  The 
physician should indicate whether, and to 
what extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

b.  The examiner should also provide an 
opinion as to the origin of any disability 
of the left knee and low back found on 
examination.  In particular, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any current left knee and/or low 
back disorder(s) is/are the result of the 
veteran's service-connected right knee 
disorder.  The examiner should also 
comment as to whether any currently 
diagnosed left knee and/or low back 
disorder, if not directly a result of the 
service-connected right knee disorder, has 
been aggravated by the service-connected 
disability, and, if so, the degree to 
which the non-service-connected 
disorder(s) have been aggravated over and 
above the level of disability existing 
prior to the aggravation.  The examiner 
should provide a complete rationale for 
all opinions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West 11 Vet. App. 
268 (1998).  

4.  The RO should then readjudicate the issue 
of whether a reduction in the rating of the 
right knee disorder from 30 percent to 10 
percent was proper.  The RO should consider 
all pertinent diagnostic codes under the VA 
Schedule for Rating Disabilities in 38 C.F.R. 
Part 4, including consideration of the 
effects of pain and weakness on use.  The RO 
should also fully address the veteran's claim 
of entitlement to an increased rating for the 
right knee disorder as well as service 
connection for a left knee and a back 
disorder as secondary to his service-
connected right knee disorder.  In so doing, 
the RO should consider the provisions of 38 
C.F.R. §§ 3.310 (a), 4.40, 4.45 (2000), and 
court decision in DeLuca v. Brown, 8 Vet.App. 
202 (1995).  

5.  If the decision remains adverse to the 
veteran, in any way, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, including the 
provisions of 38 C.F.R. §§ 3.310 (a), 4.40 
and 4.45, and reflects detailed reasons and 
bases for the decisions reached.  They should 
then be afforded the applicable time period 
in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



